DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 April 2021 has been entered. 
3. Applicant's arguments and amendments to the claims set forth in the reply of 20 April 2021 have been fully considered but do not place the application in condition for allowance. All objections and rejections not recited herein are hereby withdrawn. 
Claim Status
3. 	Claims 1, 2, 4-6 and 10-22 are pending.
	Claims 14-20 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 2, 4-6, 10-13 and 21 read on the elected invention and have been examined herein.  
Note that the incorrect status identifier was used for claim 21. This claim should have the status identifier of “(Previously Presented).”

	
Maintained / Modified Claim Rejections - 35 USC § 101
4.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-6, 10-13 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”) available at URL: 
<https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf>.
            Regarding Step 1 of the PEG, the claims are directed to the statutory category of a process.
Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature / natural phenomenon. The claims recite the correlation between the rs17702901 SNP and response to treatment for a metabolic disease. Note that the claims require that RYGB is performed “if the SNP rs17702901 is present” (claim 1) or “based on if the genetic indicator(s) is present in (b), performing a first metabolic procedure on the subject, wherein the first metabolic procedure is Roux-en Y gastric bypass (RYGB)” (claim 2). This finding is also consistent with the teachings in the specification which indicate that the selection of a treatment procedure for a metabolic or weight-related disorder in a subject is based on the presence or absence of the SNP and the SNPs are genetic indicators of metabolic and weight-related disorders (e.g., para [0009], [0055] and [0068]; note that paragraph numbering herein is with respect to the published application). See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) (“The re-phrasing of the claims does not make them less directed to a natural law”).
	Moreover, claim 21 clearly recites the naturally occurring correlation that “the presence of single nucleotide polymorphism (SNP) rs17702901 (SEQ ID NO: 829) is associated with weight loss after RYGB surgery.”
As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  
The claims also recite the judicial exception of an abstract idea and particularly mental processes.

Claims 10-13 require obtaining a clinical measurement in the subject, and particularly BMI, glucose tolerance, bile acid profile and body composition / fat distribution. 
Regarding abstract mental processes, Applicant’s attention is directed to the Association for Molecular Pathology (AMP) and ACLU v. USPTO and Myriad Genetics (Fed. Cir. 2012)) wherein it is stated at 56-57: 
We renew our conclusion that Myriad’s claims to “comparing” or “analyzing” two gene sequences fall out-side the scope of § 101 because they claim only abstract mental processes. See Benson, 409 U.S. at 67 (“Phenomena of nature, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). The claims recite, for example, a “method for screening a tumor sample,” by “comparing” a first BRCA1 sequence from a tumor sample and a second BRCA1 sequence from a non-tumor sample, wherein a difference in sequence indicates an alteration in the tumor sample. ’001 patent claim 1. This claim thus recites nothing more than the abstract mental steps necessary to compare two different nucleotide sequences: one looks at the first position in a first sequence; determines the nucleotide sequence at that first position; looks at the first position in a second sequence; determines the nucleotide sequence at that first position; determines if the nucleotide at the first position in the first sequence and the first position in the second sequence are the same or different, wherein the latter indicates an alteration; and repeats the process for the next position. (Emphasis added).
Additionally, in In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation, 774 F.3D 755 (2014), the Court held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible. (Emphasis added).

Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). 
Claims 1 and 21 recite a step performing RYGB “if the SNP rs17702901 is present.” Claims 2, 4-6, and 10-13 recite “based on if the genetic indicator(s) is present in (b), performing a first metabolic procedure on the subject, wherein the first metabolic procedure is Roux-en Y gastric bypass (RYGB)”
The treating step is conditional and only occurs if the SNP is present. The claims recite detecting the presence or absence of the SNP. Thereby, the claims encompass detecting the absence of the SNP and not performing RYGB.
Moreover, the treating step is not a practical application of the judicial exceptions. Applicant has argued in this response and prior responses that detecting the presence of the SNP encompasses detecting either an A or a G allele at rs17702901.  Since the identity of the allele at rs17702901 is not taken into consideration when determining that the RGYB surgery is to be performed, the treating step is merely an “apply it” limitation. 
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Here, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The claims cover all possible methods for detecting the presence of a SNP. However, methods for detecting SNPs in samples from patients were well-known, routine and conventional in the prior art. This fact is evidenced by several of the cited references in the IDS, for example,  Hatoum et al (2013); Corella et al (2006); De Luis et al (references “AM” through “AT”), Goeloneze et al (2011).  The fact that the claims encompass performing well-known, conventional assays for detecting SNPs is also evidenced by the teachings in the specification – e.g., para [0077-0080]). Also the specification teaches that metabolic procedures are “known by those skilled in the art” (para [0060] and [0110] with respect to the published application).
See also MPEP 2106.05(d) II which states that:
The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 

iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Further, the step of “evaluating the nucleic acids for the absence or presence of” an allele of a SNP constitutes merely a data gathering step required to apply the law of nature / natural phenomenon.
When viewed both individually and as an ordered combination, the claimed steps are found insufficient to supply an inventive concept because the steps are conventional and specified at a high level of generality. 
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and 
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
Response to Remarks:
The response argues that the claims are not directed to a judicial exception, but rather are directed to a method of treatment.
This argument has been fully considered but is not persuasive. It is maintained that the claims do recite the judicial exception of a law of nature (and claims 10-13 recite the judicial exception of an abstract idea), for the reasons set forth in the above rejection. While Applicant argues that the present claims are analogous to those found to be patent eligible in Vanda Pharmaceuticals, Inc. v. West-Ward Pharmaceuticals, the present claims are distinct from those in Vanda because they are not limited to methods in which the treatment is administered to the subject. As discussed in the rejection, the treatment step is conditional and only occurs if the rs17702901 SNP is present. The claims recite detecting the presence or absence of the SNP. Thereby, the claims encompass detecting the absence of the SNP and not performing RYGB. Moreover, under step 2A of the analysis, the treating step is not a practical application of the judicial exceptions. Applicant has argued in this response and prior responses that detecting the presence of the SNP encompasses detecting either an A or a G allele at rs17702901.  Since the identity of the allele at rs17702901 is not taken into 
The response states that “Applicant submits that claim 1 includes elements that are not well-understood, routine or conventional, in particular that SNP rs17702901 is predictive of weight loss and for the treatment of a metabolic disorder.”
First, it is noted that in summarizing the claims, Applicant makes clear that the claims do in fact recite and are directed to the correlation between an rs17702901 SNP and weight loss and selection of treatment for a metabolic disorder. Secondly, this correlation is the judicial exception itself. The correlation is not a non-patent-ineligible additional step or element. 
The finding that a law of nature was not disclosed in the prior art does not result in a determination that claims based solely on that law of nature are patent eligible. The Supreme Court has held that "[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work." Mayo, 132 S. Ct. at 1293 (quoting Gottschalkv. Benson, 409 U.S. 63, 67 (1972)). The Court in Mayo further stated that if "there is to be invention from a discovery of a law of nature, it must come from the application of the law of nature to a new and useful end." Id. at 1294. Herein, the claims do not recite a new application of the law of nature. Nor do the claims add anything 
While the claims do recite the additional non-patent-ineligible steps of obtaining a biological sample and detecting a SNP, it is maintained that these steps were well-known, routine and conventional in the prior art. Again, this fact is evidenced by several of the cited references in the IDS, for example,  Hatoum et al (2013); Corella et al (2006); De Luis et al (references “AM” through “AT”), Goeloneze et al (2011).  Additionally, the teachings in the specification (e.g., para [0077-0080]) evidence the fact that methods for detecting SNPs, including PCR methods, were well-known, routine and conventional assays in the prior art.
This rejection may be obviated by amendment of the claims to recite:
1.  A method of treating a human subject having a metabolic disorder, the method comprising:
(a)    obtaining a biological sample from the subject; 
(b)    assaying the sample to detect the presence of an A nucleotide or a G nucleotide at SNP rs17702901;
(c)  based on the assaying step, determining that the subject has a GG genotype at rs17702901; and 
(d)    performing a Roux-en-Y gastric bypass (RYGB) on the subject determined to have the GG genotype at rs17702901.	2.  A method of treating a weight-related disorder in a subject comprising:
(a)    obtaining a sample comprising nucleic acids from the subject; 

(c)  based on the assaying step, determining that the subject has a GG genotype at rs17702901; and 
(d)    performing a Roux-en-Y gastric bypass (RYGB) on the subject determined to have the GG genotype at rs17702901.	
Maintained  and New Claim Rejections - 35 USC § 112(b) - Indefiniteness
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 10-13 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A. Claims 1-2, 4-6, 10-13 and 21 are indefinite over the recitation of presence or absence of a SNP rs17702901 (SEQ ID NO: 829). A SNP is a variable nucleotide, which may occur as a first allele or a second allele. The rs17702901 SNP has either an A or a G at the variable nucleotide position, which is an “R” (i.e., A or G) at position 501 in SEQ ID NO: 829.  In contrast, the absence of a SNP would appear to indicate the absence of the A or G nucleotide at the variable position in rs17702901 – i.e., a deletion of a nucleotide; and the presence of the rs17702901 SNP would indicate the presence of either an A or G nucleotide.  Alternatively, the phrase “presence or absence of single Response to Remarks:
The response states:
“Applicants respectfully disagree. As acknowledged by the Examiner, a “SNP is a variable nucleotide, which may occur as a first allele or a second allele. The rsl702901 SNP has either an A or a G at the variable nucleotide position, which is an ‘R’ (i.e., A or G) at position 501 in SEQ ID NO: 829.” See Office Action at 16.
Thus, the claims as presented herein are definitive. Withdrawal of the rejection and reconsideration of the claims is respectfully requested.”

This comment has been fully considered but does not address the rejection and does not explain what is intended to be encompassed by the recited claim language.  The rejection addresses what is meant by a SNP at rs17702901 as the term is used in the literature. However, it remains unclear as to what is meant by the absence of a SNP at rs17702901 and what is meant by the presence of a SNP at rs17702901. Please clarify – does the presence of SNP rs17702901 mean that an A nucleotide is detected? Does the presence of SNP rs17702901 mean that a G nucleotide is detected? Does the absence of SNP rs17702801 mean that an A nucleotide is detected? Does the absence of SNP rs17702801 mean that a G nucleotide is detected? Does the absence of SNP rs17702801 mean that a nucleotide is deleted at the variable position (i.e., position 501 Maintained Rejection:
B. Claims 2, 4-6 and 10-13 are indefinite over the recitation in step “(c)” of “the genetic indicator” because this phrase lacks proper antecedent basis. While the claims previously refer to SNP rs17702901, the claims do not previously refer to a genetic indicator. Note that the recitation of a genetic indicator at step (b) was deleted in the amendment to the claims filed on 22 August 2019.
C. Additionally, it is unclear as to what is meant by “the nucleic acids are negative for the indicator(s)” in claim 13 since the claims do not previously recite the possibility of detecting a “negative” indicator in the nucleic acids and it is unclear as to what would be a negative indicator in a nucleic acid.Response to Remarks:
The response of 20 April 2021 did not address the rejections in “B” and “C” above. The rejections are maintained for the reasons set forth above.New Grounds of Rejection:
D. Claims 1-2, 4-6, 10-13 and 21 are indefinite. The claims are drawn to methods for treating a subject with a metabolic disorder or weight-related disorder. However, the claims recite that the treatment step is performed only if the SNP rs17702901 is present. The claims encompass methods in which the SNP rs17702901 is absent. In these embodiments of the claims, no treating step is performed. Thereby, the claims omit the step of treating the subject, as required by the preamble of the claims, to the extent that the claims are intended to encompass detecting the absence of the SNP. That is, it is unclear as to how the claims achieve the objective set forth in the preamble of the claims of treating the subject when the SNP is determined to be absent in the subject. 
	Maintained Claim Rejections - 35 USC § 112 – Enablement
6. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6, 10-13 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating obesity in a human subject in which a nucleic acid sample from a human subject is assayed to detect the presence of an A nucleotide or a G nucleotide at SNP rs17702901, and treating the subject with a first metabolic procedure comprising performing RYGB on the subject when a GG genotype at rs17702901 is detected in the sample or treating the subject with a particular second metabolic procedure that does not comprise performing RYGB when an AA or AG genotype at rs17702901 is detected in the sample, does not reasonably provide enablement for methods for treating a human subject by evaluating a sample from the subject for the “presence or absence of single nucleotide polymorphism (SNP) rs17702901 (SEQ ID 829)” and performing RYGB on the human subject when “SNP rs17702901 is present” or if “SNP rs17702901 .   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
This rejection was previously set forth in the Office action of 24 February 2020 and is maintained for the reasons set forth therein.Response to Remarks:
The response states that: “Applicants submit that the particular SNP is described in the specification in such a way to enable the skilled artisan to use the presently claimed invention. The Examiner acknowledges that the specification teaches a single SNP rsl77021901 is predictive of weight loss.” The response concludes that the specification is thereby enabling for the claimed invention.
However, the response mischaracterizes the rejection.  The rejection clearly explains that the specification has not enabled the claimed methods for detecting the “presence or absence of single nucleotide polymorphism (SNP) rs17702901 (SEQ ID 829)” and performing RYGB if the SNP is “present.” As discussed in the prior rejection, as broadly recited, the claims encompass detecting the presence of either an A or G at the polymorphic position of rs17702901 or detecting the absence of SNP rs17702901. The language of detecting the “absence of SNP rs17702901” includes detecting a deletion of an A or G nucleotide at the polymorphic position, or detecting a deletion of the sequence of SEQ ID NO: 829 or detecting an alternative nucleotide or nucleotides at the polymorphic position, such as a T or C or TT or CT nucleotide. The rejection clearly indicates that the specification enables only 
The rejection is maintained for the reasons of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634